Citation Nr: 1445170	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for spinal cord injury with quadriplegia, including neurogenic bowel and bladder, claimed to have been caused by anterior cervical discectomy and fusion surgery at VA on July 28, 2008 and/or a delay in immediate care pursuant to initial emergency room visit on August 16, 2008.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In the August 2012 substantive appeal, the Veteran requested a Board hearing by live videoconference (Board Videoconference hearing).  In a September 2012 correspondence, through the representative, the Veteran cancelled the request for a Board Videoconference hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that, as a result of anterior cervical discectomy and fusion surgery at VA in July 2008, he now has spinal cord injury with quadriplegia, including neurogenic bowel and bladder.  Specifically, the Veteran contends that a new type of bone graft used at C4-C5 failed, and that a two day delay after an initial visit to the emergency room for re-exploration surgery and removal of shards of bone graft caused the additional spinal cord injury. 

A VA medical opinion was provided in May 2009 regarding the claimed additional disability.  The Veteran underwent a VA examination in October 2009, which was conducted by the VA examiner who provided the May 2009 VA medical opinion.  Another VA medical opinion was obtained from a neurosurgeon in July 2012.  The May 2009 and July 2012 VA medical opinions were rendered without physical examination of the Veteran but with claims file review.  While the October 2009 VA examination confirmed the tentative impression in the May 2009 VA medical opinion (that the Veteran has quadriplegia including neurogenic bowel and bladder), neither the October 2009 VA examiner nor the July 2012 VA examiner considered the findings of a July 29, 2008 post-operative report, which revealed that the bone plug at C4-C5 had a different appearance than the bone plug at C3-C4 that was in anatomical position.  The report also indicated that a new type of plug was used at C4-C5.  Additionally, neither VA examiner addressed whether the delay in immediate care pursuant to the Veteran's initial emergency room visit on August 16, 2008 caused additional disability.

Based on the above, the Board finds the October 2009 VA examination report and the May 2009 and July 2012 VA medical opinions to be inadequate.  As such, a VA addendum medical opinion is necessary to assist in determining whether the Veteran sustained an additional disability in the form of spinal cord injury with quadriplegia, including neurogenic bowel and bladder, that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault from the July 2008 anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to initial emergency room visit on August 16, 2008, or was caused by an event not reasonably foreseeable.  

Accordingly, the case is REMANDED for the following action:

1. Refer the case to an appropriate VA examiner (a physician with expertise in neurosurgery other than the physicians who provided the May 2009 and July 2012 VA medical opinions is preferred but not required) for medical opinion(s) to address the claimed spinal cord injury with quadriplegia, including neurogenic bowel and bladder.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The VA examiner should offer the following opinions:

a) Did the June 28, 2008 anterior cervical discectomy and fusion surgery and/or delay in immediate care to the initial emergency room visit on August 16, 2008 cause additional disability, either directly or through aggravation of any preexisting disorder(s)?  If so, identify any additional disability, including spinal cord injury with quadriplegia, including neurogenic bowel and bladder.

b) If so, was any additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical surgery and treatment in June 2008 and/or August 2008?

c) If additional disability was caused by the June 28, 2008 anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to the initial emergency room visit on August 16, 2008, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

d) If additional disability was caused by the June 28, 2008 anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to the initial emergency room visit on August 16, 2008, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

e) If additional disability was caused by the June 28, 2008 anterior cervical discectomy and fusion surgery and/or delay in immediate care pursuant to the initial emergency room visit on August 16, 2008, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures? 

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In rendering the requested opinions, the VA examiner should address and discuss the significance, if any, of the use of a new type of bone plug at C4-C5, the July 29, 2008 post-operative report of cervical spine views, and the two-day delay between the initial emergency room visit on August 16, 2008 and the August 18, 2008 re-exploration surgery.

2. After completion of the above, readjudicate the 38 U.S.C.A. § 1151 issue on appeal.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


